11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
State of Texas
Appellant
Vs.                   No. 11-03-00186-CR B Appeal from Taylor County
Dwayne Heath Wooldridge
Appellee
 
The jury convicted Dwayne Heath Wooldridge of
aggravated assault, and the trial court assessed his punishment at confinement
for seven years.  The State perfected an
appeal, contending that the sentence was illegal.  Wooldridge also perfected an appeal from his conviction and
sentence. 
Wooldridge has now filed a motion to dismiss
his appeal.  The motion is signed by
both Wooldridge and his attorney.  The
motion is granted.  TEX.R.APP.P. 42.2.
Wooldridge=s appeal from his conviction in Trial Court Cause No. 6046-D is
dismissed.  The State=s appeal challenging the legality of the
sentence in the same trial court cause number shall continue in this court as
Appellate Cause No. 11-03-00186-CR.
 
PER CURIAM
 
September 11, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.